*560Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered August 8, 2008, which, insofar as appealed from, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
After defendant’s showing of prima facie entitlement to summary judgment, the court properly found that plaintiff raised a triable issue of fact through his treating doctor’s affirmation, which, when considered in connection with MRIs taken within weeks of the accident, found objective medical findings of range of motion limitations contemporaneous with the accident and upon recent examination (see Thompson v Abbasi, 15 AD3d 95, 97 [2005]). The existence of a serious injury is also supported by the affirmed report of the orthopedic surgeon who performed surgery on plaintiffs left knee 21/2 years after the accident, and found, among other things, a crack on the lateral facet of the patella (see Morris v Cisse, 58 AD3d 455 [2009]).
We have considered defendant’s remaining contentions and find them unavailing. Concur—Andrias, J.P., Gonzalez, Buckley and Acosta, JJ.